Herbert, J.
The appellant was convicted of disorderly conduct in a Magistrates’ Court, in that he, acting in concert with another, without authority and against the wishes of one Katz, entered his premises which was a loft factory and said to him: “ If you don’t comply with the demands of the union we will send fifty men up and if that is not enough we will send a hundred to destroy your *337shop.” There is a slight, but, in our opinion, immaterial variance between the complaint and the proof.
The appellant contends that he was improperly convicted because it nowhere appears that the place in which the disorderly conduct was committed was a public place, citing in support of bis contention People v. Lorden (209 App. Div. 886). An examination of the record in the Lorden case discloses that the complaint was brought under section 1458 of the Consolidation Act, and that the proof does not show that the offense complained of was committed in a public place, for which reason the Appellate Division reversed the judgment.
In the case at bar, however, the conditions are different. Here the appellant is charged specifically with violating section 722, subdivision 2, of the Penal Law and there is nothing in that statute which limits the offense to a public place. (Penal Law, § 722, subd. 2.) (See, also, People v. Gertner, 124 Misc. 114.) Other questions have been raised by the appellant with which we do not agree.
Judgment affirmed.
Kernochan, P. J., and McInerney, J., concur.